Citation Nr: 0308248	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  00-02 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased disability rating for service-
connected left total knee replacement, currently evaluated as 
30 percent disabling.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel
INTRODUCTION

The veteran served on active duty from June 1965 to May 1967 
and from October 1967 to October 1985.  

Service connection was initially granted for a left knee 
disability in January 1986.  A 10 percent disability rating 
was assigned.  The disability rating was increased to 20 
percent in August 1986 and 30 percent in September 1996.

This matter has come before the Board of Veterans' Appeals 
(the Board) on appeal from a January 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in Philadelphia, Pennsylvania which 
denied a disability rating in excess of 30 percent for left 
total knee replacement.  


FINDINGS OF FACT

1.  Disability of the left knee, with total knee replacement, 
is manifested by minus  2 degrees full extension and 90 
degrees of flexion, and does not result in severe painful 
motion or weakness in the affected extremity.  There is no 
evidence of ankylosis of the left knee or impairment of the 
tibia and fibula.

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected left 
knee disability, so as to render impractical the application 
of the regular schedular standards.

3.  The veteran has tender scars on the anterior and lateral 
aspect of the left knee; the scars are without evidence of 
poor nourishment, ulceration, or significant functional 
limitation. 




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
left total knee replacement have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.71, 4.71a, Diagnostic 
Codes 5055, 5256, 5261, 5262 (2002).

2.  The criteria for an increased disability rating for the 
left knee disability on an extraschedular basis have not been 
met.  38 C.F.R. § 3.321(b)(1) (2002).

3.  A separate 10 percent rating is assigned for left knee 
scars.  38 C.F.R. § 4.118, Diagnostic Code 7804 (prior to and 
after August 30, 2002); Esteban v. Brown, 6 Vet. App. 259 
(1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking a disability rating in excess of the 
currently assigned 30 percent for his service-connected left 
total knee replacement.  

In the interest of clarity, the Board will review the 
pertinent law and VA regulations, followed by a discussion of 
the factual background of this case.  The Board will conclude 
with an analysis of the issue on appeal.

Pertinent Law and Regulations

The VCAA - VA's duty to notify/assist

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C. § 5102, 5103, 
5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf.  38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002).  Regulations implementing the VCAA have been enacted.  
See 66 Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000) (per curiam), in which the Court held that VA 
could not assist in the development of a claim that was not 
well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West Supp. 2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issue on appeal.  The record reflects 
that the veteran has been informed of the various 
requirements of law pertaining to his appeal in the October 
1999 Statement of the Case (SOC), and the June 2002 
Supplemental Statement of the Case (SSOC).  

Crucially, the veteran was notified by letter from the RO&IC 
in April 2001, as well as the June 2002 SSOC, as to what 
evidence he was required to provide and what evidence VA 
would attempt to obtain on his behalf.  See 38 C.F.R. 
§ 3.159.  
The June 2002 SSOC explained that VA would obtain government 
records and would make reasonable efforts to help him get 
other relevant evidence, such as private medical records, 
employment records, etc., but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records. 

Based on the above, the Board concludes that the veteran has 
been amply informed of what is required of him and of VA in 
connection with his claim. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes VA 
treatment records and reports of VA examinations.  The 
veteran testified about symptoms of and treatment for his 
left knee disability at a personal hearing at the RO&IC in 
August 1999.  A report of a September 2001 VA examination is 
of record and will be discussed in the Board's decision 
below.  

There is no indication that there exists any other evidence 
which has a bearing on this case.  An April 2001 Report of 
Contact confirms that the veteran does not have or know of 
any other sources of evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Accordingly, the Board will proceed to a decision on the 
merits on the issue on appeal.

Disability ratings - general considerations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 
(2002).  Separate diagnostic codes identify the various 
disabilities.  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994); Powell v. West, 13 Vet. App. 31, 35 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  Governing regulations include 38 C.F.R. § 4.1 and § 
4.2 (2002), which require the evaluation of the complete 
medical history of the veteran's condition.

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2002) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2002).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements. In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Specific rating criteria

Under Diagnostic Code 5055, prosthetic replacement of a knee 
joint warrants a 100 percent evaluation for one year 
following implantation of prosthesis.  Thereafter, a 60 
percent evaluation is warranted for chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  With intermediate degrees of residual 
weakness, pain, or limitation of motion, the disability will 
be rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  
The minimum evaluation is 30 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5055 (2002).
 
Under Diagnostic Code 5256, favorable ankylosis of the knee 
warrants a 30 percent evaluation.  Ankylosis is considered to 
be favorable when the knee is fixed in full extension, or in 
slight flexion at an angle between zero and 10 degrees.  A 
40 percent evaluation requires that the knee be fixed in 
flexion at an angle between ten and 20 degrees.  A 50 percent 
evaluation requires that the knee be fixed in flexion at an 
angle between 20 and 45 degrees.  A 60 percent evaluation 
requires extremely unfavorable ankylosis, in flexion at an 
angle of 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic 
Code 5256 (2002).

Under Diagnostic Code 5261, a 40 percent evaluation is 
warranted for limitation of extension of a leg to 30 degrees.  
A 50 percent evaluation is warranted when extension is 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2002).

Under Diagnostic Code 5262, malunion of the tibia and fibula 
of either lower extremity warrants a 30 percent evaluation 
when the disability results in marked knee or ankle 
disability.  Nonunion of the tibia and fibula, with loose 
motion requiring a brace, warrants a 40 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2002).  

Normal range of motion of the knee with flexion and extension 
is 0 degrees to 140 degrees.  See 38 C.F.R. § 4.71, Plate II.

Factual Background

As noted by the Board in the Introduction above, in a January 
1986 rating decision, service connection was granted for 
postoperative impairment of the left knee.  The disability 
was evaluated as 10 percent disabling.  The award was based 
on service medical records showing that the veteran injured 
his knee in service with subsequent surgical repair and a 
January 1986 VA examination report which revealed limitation 
of flexion and X-ray evidence of mild traumatic arthritis of 
the left knee.  The evaluation for the left knee disability 
was increased to 20 percent in August 1986.  

In June 1996, a total knee arthroplasty was performed on the 
veteran's left knee.  In September 1996, the RO&IC assigned a 
100 percent rating from June 10, 1996 to July 31, 1997.  
Effective August 1, 1997, the disability evaluation assigned 
to the service-connected left knee condition was 30 percent.  
See 38 C.F.R. §§ 4.29, 4.30 and 38 C.F.R. § 4.71a, Diagnostic 
Code 5055 (2002).  

On VA examination in December 1997, the veteran reported that 
while he had great relief of left knee pain following his 
total knee replacement he still had stiffness in the morning 
and mild dull pain on prolonged distance ambulation, mostly 
in the back of the joint, after walking a mile.  He stated 
that due to the pain the knee gave out on occasion.  Physical 
examination showed a 15 cm by .8 mm scar at the lateral left 
knee and a scar about 28 cm long on the anterior knee.  The 
scar was mildly tender to touch.  The left knee showed mild 
hypertrophic bony changes of both condyles, but no swelling 
or tenderness.  There was no discrepancy of leg length and no 
palpable popliteal mass.  Painless active range of motion of 
the left knee was 0 to 115 degrees.  No crepitation was heard 
on active range of motion.  There was no mediolateral 
instability and no anteroposterior instability of the 
components.  Circumference of the left thigh was 3 cm less 
than on the right.  Functionally, the veteran ambulated with 
a fairly normal gait with no apparent incoordination or pain 
for short distances.  There was no weakness apparent or 
fatigue with use of the left knee.  X-ray of the left knee 
showed anatomical alignment of the prosthetic components.  

The January 1998 rating decision which forms the basis of 
this appeal continued the veteran's evaluation at 30 percent 
under 38 C.F.R. § 4.71a, Diagnostic Code 5055.

VA outpatient treatment records show that the veteran was 
seen in June 1998 with continued complaint of pain behind the 
left knee.  Range of motion was 0 to 115 degrees.  The knee 
was stable to varus and valgus stressors.  Anterior and 
posterior drawer signs were stable too and maneuvering was 
not significantly painful for him.  He had some pain in the 
posterior aspect of the knee which was felt to be soft tissue 
related.  

VA examination in September 1998 noted that the veteran 
walked to the examination table with no apparent pain for the 
short distance with a slow gait with no assistive device.  
Examination of the knee showed two scars, one on the anterior 
knee following total knee replacement, and one on the lateral 
side of the left knee which represented previous surgery 
prior to total knee replacement.  Both scars were tender to 
touch and hypersensitive.  There was mild hypertrophic bony 
change of both condyles of the left knee compared to the 
right.  There was tenderness on palpation above the patella 
and tenderness on the bilateral joint lines.  There was no 
popliteal mass on palpation and no knee swelling.  Deep 
tendon reflex was not able to be elicited, 0, compared to +2 
on the right.  There was no apparent mediolateral instability 
and no drawer sign.  There was mild clicking on active range 
of motion.  Painless active range of motion was minus 3 
degrees full extension and flexion to 115 degrees.  There was 
mild stiffness on extreme range of motion of extension.  
There was atrophy of the left thigh compared with the right.  
Functionally, the veteran walked with a slow gait for a short 
distance.  For long distance walking over 100 feet in the 
hallway, there was mild impairment of gait due to 
incoordination with mild limping on the left side.  X-ray of 
the left knee showed no interval change in the alignment of 
the prosthetic components.  The diagnosis was traumatic 
degenerative joint disease of the left knee with status post 
left total knee replacement.  The examiner commented that 
there was no ambulatory dysfunction in short distance 
ambulation but for long distance ambulation the veteran 
exhibited mild incoordination secondary to stiffness and 
limping on the left due to pain.  

VA outpatient treatment records show that in December 1998 
the veteran was seen with knee pain after shoveling snow.  
Examination in June 1999 showed that the knee was stable.  
There was no loosening of the knee replacement which was also 
stable.  The knee joint was well aligned.  There was no 
swelling of the knee.  X-rays were reported as not 
remarkable.  

In August 1999, the veteran testified that he had constant 
severe pain and that he wore a brace and used a cane.  His 
spouse indicated that he often needed assistance climbing the 
stairs and occasionally slept downstairs because of the pain.  

On VA examination in September 2001, the veteran reported 
that he continued to have dull pain behind the knee with knee 
strain, with parallel stiffness in the morning.  He noted 
that his knee gave out on occasion due to increased dull pain 
with distant ambulation.  He felt more or less unstable and 
had to be careful with his knee.  Physical examination showed 
that the veteran ambulated with a slow gait, but with no 
apparent antalgic gait.  Examination of the left knee showed 
a long 28 cm healed scar on the anterior knee and a 15 cm 
long scar on the lateral aspect of the knee.  Both scars were 
tender to touch.  There was no hypersensitivity of either 
scar.  The knee showed hypertrophic bony change when compared 
with the right.  There was no patellar compression sign.  
There was mild tenderness on palpation of the bilateral joint 
line.  There was no knee swelling or effusion.  There was no 
medial lateral instability on valgus stress test.  There was 
mild clicking on active range of motion.  Active range of 
motion of the left knee was minus 2 degrees full extension 
and flexion from 2 to 90 degrees.  There was mild atrophy of 
the left thigh when compared with the right.  Functionally, 
the veteran walked with a normal gait, but for a short 
distance.  There was no apparent incoordination, fatigue or 
antalgic.  For long distances, there was some limping on the 
right side but no fatigue.  X-ray showed no significant 
change in the left knee.  The diagnosis was residual left 
total knee replacement for traumatic degenerative joint 
disease of the left knee with limitation in active range of 
motion of flexion.  

VA outpatient treatment records note that in October 2001 
left knee pain was reported as 5 on a 0 to 10 scale.  In 
April 2002, the pain was described as a 6.  

Analysis

The veteran's service-connected left knee disability is rated 
as 30 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5055.  As described by the Board in the law and 
regulations section above, this is the minimum rating for 
service-connected knee prosthesis under that diagnostic code.  
Accordingly, the Board must evaluate the evidence in order to 
determine whether symptomatology which is consistent with, or 
approximates, the assignment of a 60 percent or higher rating 
is present.

As noted above, VA examinations in December 1997, September 
1998 and September 2001 have shown that the veteran ambulates 
with a fairly normal gait for short distances without 
evidence of incoordination or pain.  While some impairment of 
gait due to pain has been noted when ambulating longer 
distances, such impairment has been described as "mild".  
See the September 1998 VA examination.  These findings do not 
suggest that the veteran has severe painful motion or 
weakness to such a degree as to warrant a rating of 60 
percent under Diagnostic Code 5055.  

Replacement of the knee with intermediate [i.e. 40 and 50 
percent] degrees of residual weakness, pain or limitation of 
motion is to be rated by analogy to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5261 or 5262 and assigned a minimum 
rating of 30 percent.

In the present case, the veteran does not contend, nor does 
the medical record demonstrate, that ankylosis of the left 
knee is present.  Evaluation of the veteran's disability 
under Diagnostic Code 5256 is accordingly not warranted.

Regarding limitation of motion of the veteran's left knee, 
the December 1997 VA examination indicated that the knee 
exhibited full extension while the September 1998 and 
September 2001 VA examinations showed only minus 3 degrees 
and minus 2 degrees full extension, respectively.  Based on 
this evidence, a higher rating under Diagnostic Code 5261 
based on limitation of extension of the knee is not 
warranted.  

With respect to Diagnostic Code 5262, while the veteran has 
testified that he wears a brace on his left knee, such has 
not been noted in any of the medical evidence.  Even assuming 
for argument's sake that the veteran does wear a left knee 
brace, there is no evidence of nonunion with loose motion of 
the knee.  VA examinations have found no mediolateral 
instability and X-rays of the left knee have revealed no 
evidence of loosening of the prosthethic components.  In 
short, clinical findings which would afford the veteran a 40 
percent evaluation under Diagnostic Code 5262 have not been 
shown.  

Given the above, the Board concludes that the veteran has 
been appropriately rated under the applicable diagnostic code 
and a schedular rating in excess of 30 percent is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Codes, 5055, 5256, 
5261, 5262.

DeLuca considerations

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45 (2002).

Diagnostic Code 5055 specifically contemplates painful motion 
or weakness in the affected extremity as criteria for a 60 
percent disability rating.  In essence, the schedular 
criteria under Diagnostic Code 5055 duplicate the DeLuca 
factors.  For reasons explained above, the Board has 
determined that a 60 percent rating is not met or 
approximated based on the evidence of record.  To the extent 
that DeLuca factors in fact must be separately considered, 
the Board adds the following commentary. 

The veteran continues to complain of limitation of motion 
with pain, mild incoordination when walking longer distances, 
and an inability to walk up stairs.  However, VA examinations 
have shown that he experiences no incoordination, weakness or 
fatigue on walking shorter distances.  In addition, the most 
recent examination in September 2001 noted that while there 
was some limping on the right side when walking longer 
distances there was no evidence of fatigue.  As such, the 
Board finds that there is no medical evidence of weakness, 
fatigability, incoordination and the like beyond that which 
is contemplated in the currently assigned 30 percent rating.

Esteban considerations

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately.  See 38 C.F.R. § 4.25 (20021).  
One exception to this general rule is the anti-pyramiding 
provision contained in 38 C.F.R. § 4.14 (2002), which states 
that evaluation of the same disability under various 
diagnoses is to be avoided.  See also Fanning v. Brown, 
4 Vet. App. 225 (1993).  The critical inquiry in making such 
a determination is whether any of the symptomatology is 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).

After having carefully considered the matter, the Board finds 
that the medical evidence supports the award of a separate 
10 percent evaluation for the veteran's left knee scars.  The 
evidence of record, including multiple VA examinations, 
clearly shows that the left knee scars are tender and 
painful.  Such symptomatology does not overlap the pain 
associated with the knee replacement itself.  Thus, a 
separate 10 percent rating for scars is consistent with 
38 C.F.R. § 4.25 and the holding of the Court in Esteban v. 
Brown, 6 Vet. App. 259 (1994).  Accordingly, the Board will 
assign the veteran one rating for musculoskeletal injury 
under 38 C.F.R. § 4.71a, Diagnostic Code 5055 and a separate 
rating for a painful scar at the site of the injury under 
38 C.F.R. § 4.118, Diagnostic Code 7804.
 
The Board notes that during the pendency of this appeal, VA 
issued new regulations for rating impairment of skin 
disabilities.  These became effective August 30, 2002.  67 
Fed. Reg. 49,590-49,599 (July 31, 2002).  

Under the version of Code 7804 in effect prior to August 30, 
2002, a maximum 10 percent disability rating is warranted for 
superficial scars that are tender and painful upon objective 
demonstration.  Effective August 30, 2002, a maximum 10 
percent rating is warranted under Code 7804 where there is a 
superficial scar that is painful on examination.  Note one 
under Code 7804 indicates that a superficial scar is one not 
associated with underlying soft tissue damage.  

The veteran has not been advised of these new regulations, 
but the Board finds no due process violation to the veteran 
in applying these new regulations to his claim without prior 
notice because the criteria pertinent to the veteran's skin 
condition manifested by a tender surgical incision site under 
diagnostic code 7804 remain essentially unchanged.  Cf. 
Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993) [when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby].  

The Board additionally observes that the medical evidence 
does not demonstrate that the left knee scars are poorly 
nourished, ulcerated, or cause significant functional 
limitation.  Accordingly, rating the scars under Diagnostic 
Codes other than Diagnostic Code 7804 is not warranted. 

In short, the Board is assigning a separate 10 percent rating 
for tender and painful surgical scars of the left knee under 
Diagnostic Code 7804.  To that extent, the appeal is allowed.

Extraschedular consideration

In the October 1999 SOC, the RO&IC included the regulation 
for an extraschedular rating.  Since the matter of referral 
for an extraschedular evaluation has been considered by the 
RO, the Board will, accordingly, consider the provisions of 
38 C.F.R. 3.321(b)(1) (2001) in connection with the issue on 
appeal.  See Bagwell v. Brown, 9 Vet. App. 157 (1996) [the 
question of an extraschedular rating is a component of the 
appellant's claim for an increased rating].

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2001).

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran or 
his representative.  Indeed, it does not appear that the 
veteran is contending that his left knee disability creates 
an exceptional or unusual disability picture.

The record does not show that the veteran has required 
frequent hospitalizations for his left knee disability.  
Indeed, it does not appear from the record that he has been 
hospitalized at all since the knee replacement.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  There is 
nothing in the current evidence of record to indicate that 
the left knee disability caused impairment with employment 
over and above that contemplated in the assigned schedular 
rating, now 30 percent.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  In 
addition, there is no evidence in the medical records of an 
exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  The 
Board therefore has determined that referral of the case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against a 
rating in excess of 30 percent for the veteran's service-
connected left total knee replacement.  The Board further 
concludes that a separate 10 percent rating is warranted for 
painful left knee scarring.  




ORDER

Entitlement to an increased rating for left total knee 
replacement is denied.  

A separate 10 percent rating for left knee scarring is 
granted, subject to the applicable laws and regulations 
concerning the payment of monetary benefits.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

